SUIT NO 2014-CI-19776

R.J. SKYE FOUNDATION, LLC,                   §             IN THE DISTRICT COUIS
ET AL                                        §


 VS.                                         §            408™
                                                            jiu
                                                                JUDICIAL DISTRICX

WALLACE B. JEFFERSON, ET AL                  §              BEXAR COUNTY, TEXAS:
                                                                                            CD




       NOTICE OF OBJECTION AND NOTICE OF A*PEAI                                                  o
                                                                                                 o




                                                                                   i    ;
                                                                                   HI

TO THE HONORABLE CHIEF JUSTICE OF THE FOURTH JUDICIAL                                                m
COURT OF APPEALS:                                                                                    o

On January 7'h, 2015, District Court Clerk refused to file plaintiffs 'h     otion to Se

hearing with the Master in Chancery, according to the rules of the cour      , rule 1

Clerk's Office stated that plaintiff must report to the Staff Attorney's Office for Approval
to be hear by any judge. Plaintiff asked the Clerk, "What has the Staff Attorney's Office
have to do with plaintiffs complaint?" Clerk stated that all persons are required to be
approved to see a judge. Plaintiff responded that his cause of action has already been
assigned a judge and needs his fiat for the selling up of a hearing. The Clerk refused to
file such Motion and therefore wrote with his hand the time, place, and date with
Presiding Judge John D. Gabriel which is on January 13'1', 2014 at 9.00 am

Plaintiff got in line at the Staff attorney's Office and when it was his turn he asked the
same questions to the clerk and was interrupted by an attorney who stated that his name is
Brett Van Ghelvue Bar/; 24072794. Plaintiff asked him "what does his office have to do
with Plaintiffs Complaint for the 408lh District Court that has been assigned? Plaintiff
specially appeared in order to speak with such Master in Chancery, lie became rude,
belligerent, and beyond reason insisting that he is the attorney who approves whether or
not a litigants' motion to set a hearing is proper and thai Presiding Judge John D. Gabriel
may or may not hear the plaintiffs motion.

                                        Page i OK .i
     I insisted to speak with the Presiding Judge, by special appearance, to see whether or not
0

     this is true. Staff Attorney, hurriedly walked to the court and while waiting in the back of
     the court room, Plaintiff was intimidated by one of the Presiding Judges' Bailiffs
     regarding personal prescribed sunglasses, for Plaintiffs regular glasses were badly
     scratched. But, to keep it peaceful, Plaintiff swapped out such.

     Presiding Judge John D. Gabriel denied Plaintiffs motion that he be heard by MASTER
     IN CHANCERY, denied that Rule 171. Master in Chancery exists in the Texas Rules of
    Civil Procedure, and that such Equitable Jurisdiction cannot be had in District Court.
     Presiding Judge further stated, that only England has Chancery to grant a trust the special
    relief it seeks. If such statement from the Presiding Judge is correct and true, Plaintiff
    moves Chief Justice Catherine M. Stone in the Fourth Judicial District Court of Appeals
    on a Question of Fact as to whether or not Rule 171 Master in Chancery was replaced or
    repealed out from the TRCP and the courts.

    And the Question of Law for the Chief Justice is to state the Texas statute(s), act(s), or
    Texas Law(s) that repealed or abrogated the Equitable Jurisdiction, the Judicature Acts of
    1873, 1875, 1878, and Rule 171. Master in Chancery, out of Texas Courts.


    And if so, that the Chief Justice state the names, addresses, and phone numbers of all the
    person(s) involved in such act that repealed Chancery, and the date it was done or to
    otherwise, correct the error made by the Presiding Judge; and immediately assign a
    Master in Chancery, expedite Plaintiffs cause of action according to Texas Supreme
    Court MISC DOCKET 12-9191 and Rule 169 of the TRCP in the interest of equity, good
    conscience, and justice for all the parties of Plaintiffs Trust. Such appointment should
    have already been done the moment Plaintiff filed his complaint.


                                                              Respectfully submitted,
                                                                                              ■i


                                                              Roman Gondorz
                                                              Authorized Representative for
                                                              R. J. Skye Foundation, LLC.
                                                              7447 Pipe Spring
                                                              San Antonio, Texas 78238
                                                              (210)5096628
                                                Pane 2 OK 3
    ^     legal and factual issues, and whether an interpreter is necessary.

                4.      Rule 169(b) specifies that a party who prosecutes a suit under this rule cannot recover
         a judgment in excess of 5100,000. Thus, the rule in Greenhalgh v. Service Lloyds Ins. Co., 787
S.W.2d 938 (Tex. 1990), does not apply ifa jury awards damages in excess ofS100,000 to the party
         The limitation of 169(b) does not apply to a counter-claimant that seeks relief other than that
         allowed under 169(a)(l).


                 5.      The discovery limitations for expedited actions are set out in Rule 190.2 which is
         also amended to implement section 22.004(h) of the Texas Government Code.


                                    [RULE 170. Repealed effective April 1, 1984]


                                          RULE 171. MASTER IN CHANCERY

         The court may, in exceptional cases, for good cause appoint a master in chancery, who shall be a
         citizen of this State, and not an attorney for either party to the action, nor related to either party who
         shall perform all of the duties required of him by the court, and shall be under orders of the court
         and have such power as the master of chancery has in a court of equity.

         The order of references to the master may specify or limit his powers, and may direct him to report
         only upon particular 1Ssues, or to do or perform particular acts, or to receive and report evidence
{        only and may fix the time and place for beginning and closing the hearings, and for the filing of the
        master's report. Subject to the limitations and specifications stated in the order, the master has and
        shall exercise the power to regulate all proceedings in every hearing before him and to do all acts
        and take all measures necessary or proper for the efficient performance of his duties under the order
        He may require the production before him of evidence upon all matters embraced in the reference
        including the production of books, papers, vouchers, documents and other writings applicable
        thereto. He may rule upon the admissibility of evidence, unless otherwise directed by the order of
        reference and has the authority to put witnesses on oath, and may, himself, examine them, and may
        cal the parties to the action and examine them upon oath. When a party so requests, the master shall
        make a record of the evidence offered and excluded in the same manner as provided for a court
        sitting in the trial of a case.


        The clerk of the court shall forthwith furnish the master with a copy of the order of reference.

        The parties may procure the attendance of witnesses before the master by the issuance and service
        of process as provided by law and these rules.

        The court may confirm, modify, correct, reject, reverse or recommit the report, after it is filed as
        the court may deem proper and necessary in the particular circumstances of the case. The court shall
        award reasonable compensation to such master to be laxed as costs of suit.


                                                 RULE 172. AUDIT

        When an investigation of accounts or examination of vouchers appears necessary for ihe purpose
        of justice between the parties to any suit, the court shall appoint an auditor or auditors to state the